Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered September 4, 2009. The order, insofar as appealed from, denied the motion of defendant Michael A. Torres, M.D. for summary judgment.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on April 8, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Fahey, Carni, Sconiers and Green, JJ.